Citation Nr: 1616594	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  12-07 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1976 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a lumbar spine disorder.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2013; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim of service connection for a low back disability. 

The Veteran's service treatment record contains a September 1977 medical board examination report, which indicated that the Veteran was admitted to the Orthopedic Service at the National Naval Medical Center (currently Walter Reed National Military Medical Center) from August 1, 1977, to August 6, 1977.  The examination report also noted that after the Veteran was discharged, he was subsequently readmitted.  However, these in-service hospital records have not been associated with the claims file, nor is there any indication in the record that the RO requested them.  Thus, on remand, the RO should attempt to request these in-service hospital records. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file, medical records from the Walter Reed National Military Medical Center in Bethesda, Maryland dated from August 1977.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  If additional evidence is added to the record, obtain an addendum to the 2010 VA examination report.  The claims folder must be made available to and be reviewed by the examiner. 

After reviewing the additional evidence, the examiner should opine as to whether any lumbar spine disorder found is at least as likely as not (50 percent probability or greater) due to military service, to include the April 12, 1977, back injury when he fell against the corner of a table. 

The examiner should address the Veteran's contentions that his lumbar spine disorder is a result of this injury in service and the claim of continuity of symptomatology since discharge from service.  If deemed necessary, another examination should be afforded the Veteran.   

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Then readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




